                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Howard G. Jackson,                                            Civ. No. 17-5483 (JRT/BRT)

                     Plaintiff,

v.
                                                                 ORDER
David Ossell, and Melissa Gunderson,

                      Defendants.


Howard G. Jackson, pro se Plaintiff.

Judith A. Hanson, Esq., Saint Paul City Attorney’s Office, counsel for Defendant Ossell.


BECKY R. THORSON, United States Magistrate Judge.

       This matter is before the Court on pro se Plaintiff’s self-styled “Motions

Judg[]ment and Pay” regarding Defendant Melissa Gunderson (Doc. No. 29), a

“Motion[]” for “consent” (Doc. No. 30), and a “Motion to Consider more Evidence”

(Doc. No. 45), filed in response to Defendant Ossell’s Motion to Dismiss. Based on the

file, record, and proceedings herein, the Court issues the following Order.

                                         ORDER

       IT IS HEREBY ORDERED that:

       1.     Plaintiff’s “Motions Judg[]ment and Pay” and “Motion[]” for “consent”

regarding Defendant Melissa Gunderson (Doc. Nos. 29 and 30) are DENIED. It appears

that through these motions Plaintiff is seeking default judgment against Defendant
Melissa Gunderson for her failure to appear in response to Plaintiff’s lawsuit. However,

service of Plaintiff’s Complaint and the Summons has yet to be executed on Defendant

Gunderson. Instead, the Summons was returned unexecuted for Melissa Gunderson

stating that Gunderson does not work at the address provided. (Doc. No. 38.)

          2.   The Court hereby provides Plaintiff an extension of 30 days from the date

of this Order both to complete a new Form USM-285 for Melissa Gunderson and to effect

service on her. The Clerk’s Office shall provide Plaintiff with a Form USM-285 to fill out

and return. To ensure that Melissa Gunderson is properly served, the Court hereby orders

the United States Marshals Service to serve Melissa Gunderson with a copy of the

Summons, Complaint, and this Order. This service must fully comport with Rule 4 of the

Federal Rules of Civil Procedure. The United States Marshals Service shall either

personally serve Melissa Gunderson using the information Plaintiff provides on Form

USM-285 or identify and serve an individual who is authorized to accept service on her

behalf.

          3.   Because the Court separately recommends that Defendant’s Motion to

Dismiss be denied, the Court need not consider further evidence from Plaintiff for the

purpose of making a recommendation on that motion. Therefore, Plaintiff’s “Motion to

Consider more Evidence” (Doc. No. 45) is DENIED.

Date: October 15, 2018
                                                  s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge

                                             2
